DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2022 has been entered.

Response to Amendment
The amendment filed 28 April 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the original disclosure does not teach “the frame having flat upper and lower surfaces such that the frame does not significantly alter the flat profile of the shelf panel”.  At no point in the specification does the applicant disclose that the frame does not significantly alter the flat profile of the shelf panel.  As clearly seen in Figs. 3, 17, and 45, each embodiment of the disclosed frames 106, 206 and 806 significantly alters the flat profile of the shelf panel.  806, the embodiment of the frame that alters the profile of the shelf panel the least, is also the embodiment that does not have flat upper and lower surfaces.
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant's arguments filed 28 April 2022 have been fully considered but they are not persuasive.  
Applicant argues that claim 1 provides clear guidance to one of ordinary skill in the art to what combination of features with regard to the luminaire and frame results in a configuration that "does not significantly alter the flat profile of the shelf panel."  The examiner disagrees.  The frame having flat upper and lower surfaces is not logically connected to the frame not significantly altering the flat profile of the shelf panel – in fact, after carefully reviewing the specification the examiner has determined that applicant never establishes that the frame does not significantly alter the flat profile of the shelf panel.  Frames 106 and 206, while they have flat upper and lower surfaces, both clearly significantly alter the flat profile of the shelf as shown in Figs. 3 and 17.  
Applicant argues that Caruso’s frame does not have flat upper and lower surfaces such that the frame does not significantly alter the flat profile of the shelf panel.  The examiner disagrees.  Caruso has flat upper and lower surfaces.  The upper surface of the frame that is mated with the lower surface of the shelf is flat, as is the upper surface of the part of the frame on the top of the shelf (see Fig. 8).  The lower surface of the frame that forms the ceiling of recess 58 is flat, as is the lower surface between the front edge and groove 76 (see Fig. 8).  Caruso’s frame does not alter the flat profile of the frame to a greater degree than the frames disclosed in the specification do, and so is considered to meet any standard for not altering the flat profile that applicant’s own invention meets, and would be made even slimmer if it used Moore’s luminaire because according the Moore’s disclosure replacing older lights such as Caruso’s with LEDs occupies less space (Moore paragraph 6).
Applicant’s arguments, see page 11, filed 28 April 2022, with respect to claim 38 have been fully considered and are persuasive.  The rejection of 28 January 2022 has been withdrawn.  Specifically, applicant has amended the claim to specify that the light assembly is affixed to the bottom surface of the shelf panel while retaining the limitation that the frame partially covers the light assembly.  A combination of Caruso and Moore cannot teach both these limitation since the portion of Caruso’s frame that covers the light assembly lies between the light assembly and the shelf, so if that portion were removed to affix the light assembly to the shelf panel the frame would no longer cover the light assembly.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-16, 18, 20-22, 24-30, 32-36, 40-41, 43-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  the original disclosure does not teach “the frame having flat upper and lower surfaces such that the frame does not significantly alter the flat profile of the shelf panel”.  At no point in the specification does the applicant disclose that the frame does not significantly alter the flat profile of the shelf panel.  As clearly seen in Figs. 3, 17, and 45, each embodiment of the disclosed frames 106, 206 and 806 significantly alters the flat profile of the shelf panel.  806, the embodiment of the frame that alters the profile of the shelf panel the least, is also the embodiment that does not have flat upper and lower surfaces.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-16, 18, 20-22, 24-30, 32-36, 40-41, 43-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1:	The terms “wherein the frame having flat upper and lower surfaces such that the frame does not significantly alter the flat profile of the shelf panel” in claim 1 are relative terms which renders the claim indefinite.  The application does not establish a standard of “significance” as to when the frame has a profile that does not significantly alter the flat profile of the shelf.  We see in Fig. 3, for instance, that the frame is shown to triple or quadruple the thickness of the shelf, and in Fig. 17, the frame alters the flat profile of the shelf to an even greater degree.  The text of the specification does not state that any version of the frame does not significantly alter the flat profile of the shelf, nor does the specification provide any guidance for determining if a frame does significantly alter the flat profile of the shelf.
Claims 2-5, 7-16, 18, 36, 40, and 43 inherit the deficiency from claim 1.
With respect to claim 20:	Claim 20 includes similar language as claim 1, and is indefinite for similar reasons.
Claims 21, 22, 24-30, 32-35, 37, 41, 44 inherit the deficiency from claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 9-13, 40, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Caruso (US 5,287,252) in view of Moore (US 2010/0135020 A1).
With respect to claim 1:	Caruso teaches “a shelf assembly (10), comprising: a shelf panel (26) comprising a front edge and two side edges (see Fig. 2), wherein the shelf panel has a top surface and a bottom surface, the shelf panel having a flat profile (see Fig. 3); a luminaire located under the shelf panel (25), the luminaire comprising one or more light sources (light bulbs in sockets 62); and a frame (54) that is connected to the front edge of the shelf panel (see Fig. 8) and is adjacent to and at least partially covers the luminaire (see Fig. 8), wherein the frame the frame having flat upper and lower surfaces (see Fig. 8; note that “flat” does not mean “horizontal”) such that the frame does not significantly alter the flat profile of the shelf panel (see Figs. 3, 4, 8;  in comparison to Figs. 3 and 17 of the specification the frame of Caruso is not shown to protrude any further than applicant’s own frame does from the plane of the shelf and hence is not considered to “significantly” alter the flat profile of the shelf panel, in so far as the indefinite term “significantly” can be determined in light of the fact that applicant does not state in the originally filed disclosure that any of the frames disclosed are a significant or insignificant alteration of the profile of the shelf panel)”.
Caruso does not specifically teach “wherein the luminaire has a slim profile”.
However, Moore teaches “wherein the luminaire (14) has a slim profile (paragraph 17)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso with the slim luminaire of Moore in order to occupy less space and provide ease of manufacture, installation and use (Moore paragraphs 6-7).
With respect to claim 2:	Caruso teaches “further comprising a lens (66) that at least partially encapsulates the one or more light sources (see Fig. 8)”.
With respect to claim 3:	Caruso does not specifically teach “wherein the lens contacts the bottom surface of the shelf panel”.
However, Moore teaches a shelf assembly with a lens 30 which contacts the bottom surface of a shelf panel 28a.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso with the lens of Moore in order to occupy less space and provide ease of manufacture, installation and use (Moore paragraphs 6-7).
With respect to claim 4:	Caruso does not specifically teach “wherein the luminaire further comprises a circuit board; and the lens comprises a groove therein and an outer lip, wherein the circuit board being within the groove, and the outer lip contacting the bottom surface of the shelf panel to at least partially encapsulate the circuit board between the lens and the shelf panel”.
However, Moore Figs. 1a-1c teaches “wherein the luminaire further comprises a circuit board (21); and the lens comprises an outer lip (see Fig. 1a), and the outer lip contacting the bottom surface of the shelf panel (see Figs. 1a-1c) to at least partially encapsulate the circuit board (21) between the lens and the shelf panel (see Figs. 1a-1c)”.
Moore Fig. 9a teaches a lens 930 comprising “a groove (see Fig. 9a), wherein a circuit board is within the groove (921)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso with the grooved lens of Moore in order to use a light source with a circuit board such as an LED in order to take advantage of the smaller size and improved efficiency of the LED (Moore paragraph 10).
With respect to claim 5:	Caruso teaches “further comprising a first shelf bracket (22) and a second shelf bracket (24); wherein the luminaire is connected to the bottom surface of the shelf panel adjacent to the front edge (see Fig. 8), and wherein each of the first and second shelf brackets are connected to the side edges (see Figs. 2, 3)”.
With respect to claim 9:	Caruso teaches ““further comprising a first shelf bracket (22) and a second shelf bracket (24); wherein the luminaire is connected to the first shelf bracket and the second shelf bracket (using pins 42; see column 3 line 67-column 4 line 3)”.
With respect to claim 10:	Caruso teaches “further comprising a power supply in electrical communication with at least one of the first and second shelf brackets, so that the power supply powers the one or more light sources (see column 3 line 67-column 4 line 3)”.
With respect to claim 11:	Caruso teaches “wherein the luminaire is connected to the bottom surface of the shelf panel (see Fig. 8)”.	
With respect to claim 12:	Caruso teaches ““further comprising a first shelf bracket (22) and a second shelf bracket (24); wherein the luminaire is adjacent to a front of the first and second shelf brackets (see Fig. 2)”.
With respect to claim 13:	Caruso teaches “wherein the luminaire is integrated into the shelf assembly so that the frame functions as a lens or a housing for the luminaire (see Figs. 2, 8)”.
With respect to claim 40:	Caruso does not specifically teach “wherein the luminaire is permanently connected to the shelf assembly”.
However, Moore teaches “wherein the luminaire is permanently connected to the shelf assembly (Moore paragraph 44).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso with the permanent attachment of Moore due to the art recognized suitability of a permanent connection as an alternative to a temporary connection for the purpose of connecting the luminaire to the shelf assembly (Moore paragraph 44).
With respect to claim 42:	Caruso does not specifically teach “wherein the luminaire is permanently connected to the shelf assembly”.
However, Moore teaches “wherein the luminaire is permanently connected to the shelf assembly (Moore paragraph 44).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso with the permanent attachment of Moore due to the art recognized suitability of a permanent connection as an alternative to a temporary connection for the purpose of connecting the luminaire to the shelf assembly (Moore paragraph 44).
With respect to claim 43:	Caruso does not teach “wherein the luminaire further comprises a circuit board, and wherein the lens contacts the circuit board”.
However, Moore teaches a circuit board (921), and wherein the lens (920) contacts the circuit board (see Fig. 9).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso with the circuit board of Moore in order to connect power to the light source and to have the lens contact the circuit board in order to hold it in place (Moore paragraphs 65-66).

Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Caruso in view of Moore as applied to claims 1, 5 above, and further in view of Takeuchi et al. (US 2013/0286651 A1).
With respect to claim 7:	Caruso in view of Moore teaches “the shelf assembly of claim 5 (see above)”.
Caruso does not specifically teach “wherein the luminaire further comprises a circuit board”.
However, Moore teaches “wherein the shelf assembly (Figs. 1) further comprises a circuit board (14)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso with the circuit board of Moore in order to provide power to the LEDs (Moore paragraph 39).
Caruso in view of Moore does not teach “wherein the circuit board having a first exposed area at a first end thereof not encapsulated by the lens, and wherein the first shelf bracket contacts the circuit board at the first exposed area”.
However, Takeuchi teaches “wherein the circuit board (19) having a first exposed area at a first end thereof not encapsulated by the lens (areas of 14, 15), and wherein the first shelf bracket (6, 7) contacts the circuit board at the first exposed area (paragraph 20)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the shelf assembly of Caruso in view of Moore by having a first exposed area on the circuit board as taught by Takeuchi in order to supply power to the circuit board (Takeuchi paragraph 20).
With respect to claim 8:	Caruso does not teach “further comprising a conductive contact pad between the first shelf bracket and the first exposed area”.
However, Takeuchi teaches “further comprising a conductive contact pad between the first shelf bracket and the first exposed area (14, 15)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the shelf assembly of Caruso in view of Moore by having a conductive contact pad on the circuit board as taught by Takeuchi in order to supply power to the circuit board (Takeuchi paragraphs 19-20).

Claims 14, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Caruso in view of Moore as applied to claims 1, 9 above, and further in view of Sklenak et al. (US 5,034,861) and Takeuchi.
With respect to claim 14:	Caruso in view of Moore teaches “the shelf assembly of claim 9 (see above), wherein at least one of the first shelf bracket and the second shelf bracket is a conductive shelf bracket (Caruso column 3 lines 1-3) and comprises: a first area (Caruso 40) that conducts electricity from a support rail (Caruso 20) to the conductive shelf bracket (Caruso column 3 lines 3-6); a second area (Caruso 42) that conducts electricity from the conductive shelf bracket to the luminaire (Caruso column 3 line 67-column 4 line 3); wherein the conductive shelf bracket is formed from an electrically conductive material (Caruso 38) that conducts electricity between the first and second areas (Caruso column 3 lines 1-6), and wherein the conductive shelf bracket has a horizontal surface beneath the shelf panel that supports the shelf panel (see Caruso Fig. 3)”.
Caruso does not specifically teach “a non-electrically conductive coating applied to substantially all of the conductive shelf bracket except the first and second areas”.
However, Sklenak teaches “a non-electrically conductive coating applied to substantially all of the conductive shelf bracket (column 2 lines 58-61) except the first (20a, 20b) and second areas (26a, 26b)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the shelf assembly of Caruso with Sklenak’s nonconductive coating in order to prevent shorting or shocking (Sklenak column 2 lines 58-61).
Caruso does not specifically teach “the conductive shelf bracket has a horizontal surface beneath the shelf panel that supports the luminaire”.
However, Takeuchi teaches “the conductive shelf bracket has a horizontal surface beneath the shelf panel that supports the luminaire (see Fig. 2)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the shelf assembly of Caruso by having the conductive shelf bracket support the luminaire as taught by Takeuchi in order to simultaneously support and provide power to the luminaire (Takeuchi paragraphs 19-20).
With respect to claim 16:	Caruso teaches “wherein the luminaire has a first conductive contact area (62), and electricity is conducted from the second area to the first conductive contact area (column 3 line 67-column 4 line 3)”.
With respect to claim 18:	Caruso teaches “wherein the second area comprises a second conductive contact area (column 3 line 67-column 4 line 3)”.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Caruso, Moore, Takeuchi and Sklenank as applied to claims 1 and 14 above, and further in view of Avery (US 6,340,113 B1).
With respect to claim 15:	Caruso does not specifically teach “wherein a first electrically conductive material is applied to at least a portion of the first area and a second electrically conductive material is applied to at least a portion of the second area”.
However, Avery teaches “wherein a first electrically conductive material is applied to at least a portion of the first area (14) and a second electrically conductive material is applied to at least a portion of the second area (14)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the shelf assembly of Takeuchi with the solder of Avery in order to provide improved electrical connections at the first area and second area (Avery column 2 lines 46-52).

Claims 20, 22-30, 32-35, 41, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Caruso in view of Moore, Takeuchi and Sklenak.
With respect to claim 20:	Caruso teaches “a shelf assembly (10), comprising: a shelf panel (26) comprising a front edge and two side edges (see Fig. 2), wherein the shelf panel has a top surface and a bottom surface, the shelf panel having a flat profile (see Fig. 3); a luminaire located under the shelf panel (25), the luminaire comprising one or more light sources (light bulbs in sockets 62); and a frame (54) that is connected to the front edge of the shelf panel (see Fig. 8) and is adjacent to and at least partially covers the luminaire (see Fig. 8), wherein the frame having flat upper and lower surfaces such that the frame does not significantly alter the flat profile of the shelf panel (see Figs. 3, 4, 8;  in comparison to Figs. 3 and 17 of the specification the frame of Caruso is not shown to protrude any further than applicant’s own frame does from the plane of the shelf and hence is not considered to “significantly” alter the flat profile of the shelf panel), and a shelf bracket (22, 24) that conducts electricity to the luminaire (column 3 line 67-column 4 line 3), the shelf bracket comprising: a first area (40) that conducts electricity from a support rail (20) to the shelf bracket (column 3 lines 1-3); a second area (42) that conducts electricity from the shelf bracket to the luminaire (column 3 lines 3-6); wherein the shelf bracket is formed from an electrically conductive material (38) that conducts electricity between the first and second areas (column 3 lines 1-6), and wherein the shelf bracket has a horizontal surface beneath the shelf panel that supports the shelf panel (see Fig. 3)”. 
Caruso does not specifically teach “wherein the luminaire has a slim profile”.
However, Moore teaches “wherein the luminaire (14) has a slim profile (paragraph 17)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso with the slim luminaire of Moore in order to occupy less space and provide ease of manufacture, installation and use (Moore paragraphs 6-7).
Caruso does not specifically teach “a non-electrically conductive coating applied to substantially all of the conductive shelf bracket except the first and second areas”.
However, Sklenak teaches “a non-electrically conductive coating applied to substantially all of the conductive shelf bracket (column 2 lines 58-61) except the first (20a, 20b) and second areas (26a, 26b)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the shelf assembly of Caruso with Sklenak’s nonconductive coating in order to prevent shorting or shocking (Sklenak column 2 lines 58-61).
Caruso does not specifically teach “the conductive shelf bracket has a horizontal surface beneath the shelf panel that supports the luminaire”.
However, Takeuchi teaches “the conductive shelf bracket has a horizontal surface beneath the shelf panel that supports the luminaire (see Fig. 2)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the shelf assembly of Caruso by having the conductive shelf bracket support the luminaire as taught by Takeuchi in order to simultaneously support and provide power to the luminaire (Takeuchi paragraphs 19-20).
With respect to claim 22:	Caruso teaches “wherein the luminaire has a first conductive contact area (62), and electricity is conducted from the second area to the first conductive contact area (column 3 line 67-column 4 line 3)”.
With respect to claim 23:	Caruso does not specifically teach “wherein the first conductive contact area is a pad, plastic, tape, liquid, gel, foam or solder”.
However, Takeuchi teaches “wherein the first conductive contact area is a pad (31, 32), plastic, tape, liquid, gel, foam or solder”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the shelf assembly of Caruso by using a conductive pad as taught by Takeuchi due to the art recognized suitability thereof for making an electrical connection (Takeuchi paragraph 24).
With respect to claim 24:	Caruso teaches “wherein the second area comprises a second conductive contact area (column 3 line 67-column 4 line 3)”.
With respect to claim 25:	Caruso does not specifically teach “wherein the second conductive contact area is a pad, plastic, tape, liquid, gel, foam or solder”.
However, Takeuchi teaches “wherein the second conductive contact area is a pad (31, 32), plastic, tape, liquid, gel, foam or solder”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the shelf assembly of Caruso by using a conductive pad as taught by Takeuchi due to the art recognized suitability thereof for making an electrical connection (Takeuchi paragraph 24).
With respect to claim 26:	Caruso teaches “wherein the luminaire comprises one or more light sources (light bulbs attached to sockets 62), and the frame at least partially encapsulates the one or more light sources (see Fig. 8)”.
With respect to claim 27:	Caruso teaches “wherein the luminaire is connected to a bottom surface of the shelf panel (see Fig. 8)”.
With respect to claim 28:	Caruso teaches “wherein the luminaire comprises one or more light sources (light bulb attached to sockets 62)”.
Caruso does not specifically teach “further comprising a lens connected to a bottom surface of the shelf panel, wherein the lens at least partially encapsulates the one or more light sources”.
However, Moore teaches “further comprising a lens (30) connected to a bottom surface of the shelf panel (28a), wherein the lens at least partially encapsulates the one or more light sources (16)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso with the lens/light source combination of Moore in order to occupy less space and provide ease of manufacture, installation and use (Moore paragraphs 6-7).
With respect to claim 29:	Caruso does not teach “wherein the lens comprises a groove therein and an outer lip, wherein a circuit board is within the groove, and the outer lip contacts the bottom surface of the shelf panel to at least partially encapsulate the circuit board between the lens and the shelf panel”.
However, Moore Figs. 1a-1c teaches “wherein the lens comprises an outer lip (see Fig. 1a), and the outer lip contacts the bottom surface of the shelf panel (see Figs. 1a-1c) to at least partially encapsulate the circuit board (21) between the lens and the shelf panel (see Figs. 1a-1c)”.
Moore Fig. 9a teaches a lens 930 comprising “a groove (see Fig. 9a), wherein a circuit board is within the groove (921)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso with the grooved lens of Moore in order to use a light source with a circuit board such as an LED in order to take advantage of the smaller size and improved efficiency of the LED (Moore paragraph 10).
With respect to claim 30:	Caruso teaches “wherein the luminaire is directly connected to a bottom surface of the shelf panel adjacent to the front edge (see Fig. 8), and wherein the shelf bracket is connected to the side edge (see Fig. 2)”.
With respect to claim 32:	Caruso does not specifically teach “wherein the shelf assembly further comprises a circuit board and a lens that at least partially encapsulates the one or more light sources”.
However, Moore teaches “wherein the shelf assembly (Figs. 1) further comprises a circuit board (14) and a lens (30) that at least partially encapsulates the one or more light sources (16)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso with the circuit board, lens, and light source configuration of Moore in order to be able to use LEDs as the light source in order to take advantage of the smaller size and improved efficiency of the LED (Moore paragraph 10).
Caruso in view of Moore does not teach “wherein the circuit board has a first exposed area at a first end thereof not encapsulated by the lens, and wherein the first bracket contacts the circuit board at the first exposed area”.
However, Takeuchi teaches “wherein the circuit board (19) has a first exposed area at a first end thereof not encapsulated by the lens (areas of 14, 15), and wherein the first bracket (6, 7) contacts the circuit board at the first exposed area (paragraph 20)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the shelf assembly of Caruso in view of Moore by having a first exposed area on the circuit board as taught by Takeuchi in order to supply power to the circuit board (Takeuchi paragraph 20).
With respect to claim 33:	Caruso teaches “further comprising a power supply in electrical communication with at least one of the first and second shelf brackets, so that the power supply powers the one or more light sources (see column 3 line 67-column 4 line 3)”.
With respect to claim 34:	Caruso does not teach “further comprising a conductive contact pad between the first shelf bracket and the first exposed area”.
However, Takeuchi teaches “further comprising a conductive contact pad between the first shelf bracket and the first exposed area (14, 15)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the shelf assembly of Caruso in view of Moore by having a conductive contact pad on the circuit board as taught by Takeuchi in order to supply power to the circuit board (Takeuchi paragraphs 19-20).
With respect to claim 35:	Caruso teaches “wherein the luminaire is integrated into the shelf assembly so that the frame functions as a lens or a housing for the luminaire (see Figs. 2, 8)”.
With respect to claim 41:	Caruso does not specifically teach “wherein the luminaire is permanently connected to the shelf assembly”.
However, Moore teaches “wherein the luminaire is permanently connected to the shelf assembly (Moore paragraph 44).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso with the permanent attachment of Moore due to the art recognized suitability of a permanent connection as an alternative to a temporary connection for the purpose of connecting the luminaire to the shelf assembly (Moore paragraph 44).
With respect to claim 44:	Caruso does not teach “wherein the luminaire further comprises a circuit board, and wherein the lens contacts the circuit board”.
However, Moore teaches a circuit board (921), and wherein the lens (920) contacts the circuit board (see Fig. 9).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso with the circuit board of Moore in order to connect power to the light source and to have the lens contact the circuit board in order to hold it in place (Moore paragraphs 65-66).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Caruso, Moore, Takeuchi and Sklenank as applied to claim 20 above, and further in view of Avery.
With respect to claim 21:	Caruso does not specifically teach “wherein a first electrically conductive material is applied to at least a portion of the first area and a second electrically conductive material is applied to at least a portion of the second area”.
However, Avery teaches “wherein a first electrically conductive material is applied to at least a portion of the first area (14) and a second electrically conductive material is applied to at least a portion of the second area (14)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the shelf assembly of Takeuchi with the solder of Avery in order to provide improved electrical connections at the first area and second area (Avery column 2 lines 46-52).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Caruso and Moore as applied to claim 1 above, and further in view of Wiemer et al. (US 2012/0230018 A1).
With respect to claim 36:	Caruso in view of Moore teaches “The shelf assembly of claim 1 (see above)”.
Caruso does not teach “wherein the frame is made of a plastic material”.
However, Wiemer teaches “wherein the frame (202) is made of a plastic material (paragraph 19)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso by making the frame from plastic due to the art recognized suitability of plastic as the material of the front frame of an illuminated shelf assembly (Wiemer paragraph 19).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Caruso, Moore, Takeuchi, and Sklenak as applied to claim 20 above, and further in view of Wiemer.
With respect to claim 37:	Caruso in view of Moore, Takeuchi and Sklenak teaches “The shelf assembly of claim 20 (see above)”.
Caruso does not teach “wherein the frame is made of a plastic material”.
However, Wiemer teaches “wherein the frame (202) is made of a plastic material (paragraph 19)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the shelf assembly of Caruso by making the frame from plastic due to the art recognized suitability of plastic as the material of the front frame of an illuminated shelf assembly (Wiemer paragraph 19).

Allowable Subject Matter
Claims 38, 39, 42 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 38:	The prior art of record does not teach or reasonably suggest a shelf assembly, comprising: a light assembly affixed to the bottom surface of the shelf panel, a lens affixed to the circuit board to at least partially encapsulate the one or more light sources, and a frame that is connected to the front edge of the shelf panel and is adjacent to and at least partially covers the light assembly along with the other limitations of the claim.
Caruso, considered the closest prior art, teaches a shelf assembly comprising a light assembly and a frame that is connected to the front edge of the shelf panel and is adjacent to and at least partially covers the light assembly.  Caruso’s light assembly is not affixed to the bottom surface of the shelf panel, and the part of Caruso’s frame which covers the light assembly is between the light assembly and the shelf panel, so if the light assembly were to be affixed to the bottom surface of the shelf panel the light assembly would no longer cover the light assembly. 
Moore, also considered a related prior art, teaches a shelf assembly comprising a light assembly which can be affixed to the bottom of a shelf panel.  However, those embodiments of Moore in which the light assembly is covered by a frame, the light assembly is not affixed to the bottom of the shelf panel – as in Caruso, when a frame is used it lies between the light assembly and the shelf panel and prevents the light assembly from being affixed to the shelf panel.
Claims 39 and 42 inherit the subject matter from claim 38.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                 

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875